Citation Nr: 1227827	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  12-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for neurotrophic corneal ulcer or cataracts, to include as due to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma and Merkel cell carcinoma, to include as due to ionizing radiation.

3.  Entitlement to service connection for residuals of exposure to ionizing radiation, other than neurotrophic corneal ulcer or cataracts and skin cancer.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated September 2009, the RO denied the Veteran's claim for service connection for a skin condition and for residuals of exposure to ionizing radiation.  An April 2011 rating decision denied service connection for skin cancer, to include basal cell carcinoma and Merkel cell carcinoma due to exposure to ionizing radiation, and also denied service connection for neurotrophic corneal ulcer or cataracts, to include as due to exposure to ionizing radiation.

The statement of the case issued in April 2012 also addressed the Veteran's claims for service connection for residuals of a back injury and for an acquired psychiatric disability, as well as a claim for a total rating based on individual unemployability due to service-connected disability.  Since his substantive appeal received the following month did not address these matters, this decision is limited to the issues set forth on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that when he was stationed in Japan, he visited Nagasaki while on leave in late March or early April 1946, where he observed the devastation of the atomic explosion.  He maintains he has had a skin rash ever since.  He claims he has Merkel cell carcinoma and cataracts.

The Veteran's service treatment records are not available, and are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center.  

In December 2010, the Defense Threat Reduction Agency reported that a search of alternate unit records disclosed the Veteran was stationed in Japan on two occasions, but that his unit was never closer than 550 miles from Nagasaki.  The morning reports did not indicate the Veteran had any temporary duty in the vicinity of Nagasaki.  

VA outpatient treatment records disclose the Veteran presented to the dermatology clinic in January 2005 for generalized dry, scaling patches.  He stated he had had the condition since he was a child.  The assessment was possible mycosis fungoides, likely a 60-year history of smoldering cutaneous T-cell lymphoma.  A skin biopsy showed no definite evidence of mycosis fungoides and revealed psoriasiform dermatitis.  In April 2008, the Veteran stated the rash had been present for 60 years, since he was in service and visited Nagasaki.  Later that month, it was noted that biopsies demonstrated psoriasiform and spongiotic dermatitis, most consistent with psoriasis.  There was no evidence of cutaneous T-cell lymphoma.  It was reported in November 2008 that the Veteran had multiple erythematous plaques on the upper and lower extremities, the abdomen and the back.  He was agreeable to starting ultraviolet B light treatment.  When he was seen in March 2009, it was reported he had cataracts in both eyes.

A pathology report from a private facility shows the Veteran had invasive small cell carcinoma of the skin (Merkel cell carcinoma).  A CT of the orbits in July 2009 revealed an enhancing mass arising from the right eyelid.  A January 2010 pathology report of a biopsy of the right thigh disclosed part of a basal cell carcinoma.  A history of chronic plaque in the setting of non-clonal chronic T-cell lymphoma, in a patient with a history of Merkel cell carcinoma of the right eyelid, and possible pigmented basal cell carcinoma, was noted.  

Additional VA outpatient treatment records show the Veteran was seen in December 2009.  It was reported he had Merkel cell carcinoma removed from his right eye brow in July 2009, and this was followed by radiation treatment.  The Veteran stated he was told the radiation would cause cataracts.  The assessment was neurotrophic cornea of the right eye with disrupted corneal epithelium, post radiation treatment for Merkel cell carcinoma.  Later that month, a VA optometrist indicated that an etiologic role for chronic exposure to solar ultraviolet radiation was proposed.  

The Board concedes the Veteran is competent to state that he was in Nagasaki.  An assessment as to his credibility in this regard is deferred pending completion of the action requested below.  The Board notes that none of the diagnosed disorders is subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(d) (2011).  However, skin cancer and posterior subcapsular cataracts are "radiogenic" diseases under 38 C.F.R. § 3.311(b)(2) (2011).

Special development is warranted under 38 C.F.R. § 3.311 (2011) if the claim involves a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2)(i) -(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5).  The Board notes the Veteran's skin cancer manifested more than 5 years after service, satisfying 38 C.F.R. § 3.311(b)(5).  

While the Veteran's exposure to radiation cannot be presumed under the circumstances, further development would fall under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  The case has not been forwarded to the Under Secretary for Health for preparation of a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  As such, further development is required.  

In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii).

In addition, the Board notes the type of cataracts the Veteran has is not shown by the current evidence of record.  It must be clarified whether he has posterior subcapsular cataracts.  

Additionally, in January 2011, the Veteran contacted the RO and asked if evidence from Dr. Michael Kratchen had been received.  There is no indication that such records have been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he furnish the address and dates and condition for which he was treated by Dr. Kratchen.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of the treatment records from Dr. Kratchen, if pertinent to this claim.

2.  Schedule a VA dermatology examination to determine the nature and etiology of the Veteran's skin disorder.  The examiner is requested to provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that any current skin disorder is related to service.  The rationale for any opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA eye examination to determine whether the Veteran has posterior subcapsular cataracts.  If so, this claim must be developed under the provisions of 38 C.F.R. § 3.311.

4.  The RO/AMC should prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims files to the Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to ionizing radiation in service. 

5.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b)  and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

6.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


